Appeal by defendant from a judgment of the Supreme Court, Kings County (Thompson, J.), rendered September 29,1978, convicting him of a violation of probation, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of seven years. Judgment reversed, on the law, guilty plea vacated, and case remitted to Criminal Term for further proceedings. The defendant’s plea of guilty to the violation of probation was part of a plea agreement covering other offenses including a charge of forgery in the second degree. When the court determined that it would not accept the defendant’s plea to the forgery charge and would not sentence the defendant as agreed, it should have accorded the defendant an opportunity to withdraw his plea of guilty to the probation charge. Lazer, J. P., Rabin, Cohalan and Bracken, JJ., concur.